In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 17-432V
                                           (Not to be Published)

*************************
                        *
MARIE CURRI,            *
                        *
          Petitioner,   *                                          Filed: November 13, 2017
                        *
v.                      *
                        *                                          Entitlement; Influenza Vaccine;
SECRETARY OF HEALTH     *                                          SIRVA; Conceded
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
                        *
*************************

Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Glenn Alexander MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   RULING FINDING ENTITLEMENT1

       On March 27, 2017, Marie Curri filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that she suffered from a
shoulder injury related to vaccine administration (“SIRVA”) injury as a result of receiving the
influenza (“flu”) vaccination on September 22, 2015. Id.

      In his Rule 4(c) Report, Respondent acknowledged that the Petitioner’s claim is
compensable as a Table injury under the Act. Resp’t’s Rule 4(c) Report, dated Nov. 13, 2017 (ECF
No. 16). Respondent specifically stated that medical personnel at the Division of Injury


1
  Because this ruling contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
ruling will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
Compensation Programs have reviewed the petition and accompanying documents filed in this
case, as well as the relevant medical records, and Respondent has concluded that Petitioner’s left
shoulder injury is consistent with a SIRVA injury. Id. at 5. Specifically, Respondent concedes that
Petitioner had no recent history of pain or dysfunction in her left shoulder, the onset of pain
occurred within 48 hours after receipt of an intramuscular vaccination, the pain was limited to the
vaccinated shoulder, and no other condition was identified to explain the shoulder pain. Id. In
addition, the Rule 4(c) Report acknowledges that Petitioner has satisfied all the other legal
prerequisites for compensation under the Vaccine Act. Id. Respondent therefore concludes that
Petitioner is entitled to an award of damages. Id.

        In view of Respondent’s concession, and based on my own review of the record (see §
300aa-13(a)(1); 42 C.F.R. § 100.3 (a)(I)), I find that Petitioner is entitled to compensation for an
injury that was caused-in-fact by a covered vaccine. 42 C.F.R. §§ 100.3(a)(XIV), 100.3(b)(2). A
separate damages order will be issued shortly.

       Any questions may be directed to my law clerk, Cate Rodgers, at (202) 357-6345.

       IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master




                                                 2